COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER TO HARRIS COUNTY DISTRICT CLERK
                                TO PREPARE~ CERTIFY~ AND FILE
                               SUPPLEMENTAL CLERK’S RECORD



Appellate case name:          In re Salverson
Appellate case number:        01-12-00384-CV
Trial court case number:      2010-31668

       Our complete review of the above-referenced appeal requires a supplemental clerk’s
record including the following document:

   ¯   March 11, 2012 order granting motion to non-suit case (Final Order).

       This supplemental clerk’s record is due to be filed in the First Court of Appeals no later
than July 20, 2012.


Judge’s signature:/s/Jane Bland
                        [] Acting individually       Acting for the Court

Date: July 12, 2012